This writ of error was taken to a judgment of conviction and sentence of life imprisonment upon a verdict of guilty of murder in the first degree with recommendation to mercy, the defendant being indicted for uxoricide. There is also a petition for a writ of habeas corpus for bail.
No reversible error of law or procedure is made to appear.
There are many conflicts in the evidence which is largely circumstantial, the defendant being the only witness to the tragedy, which involved the killing of the defendant's wife and child and a negro man who was employed in the defendant's home. The defense was that the negro killed the defendant's wife and child in the day time with a muzzled hatchet while the defendant was asleep in another *Page 1422 
room across the hallway on the same floor of the house; and that the defendant was awakened by screams, rushed across the hallway to his wife's room and saw his wife "slumped on the floor" and the negro "standing there"; that defendant rushed back to his room, got his gun and in the hallway shot the negro several times, killing him. There was positive testimony that screams were heard after the shooting, and other evidence in support of the State's theory that the defendant shot and killed the negro and then killed his wife and child with a covered hatchet.
The record discloses a most unusual tragedy, and the conviction is of a most dastardly crime; but there is substantial unimpeached evidence to sustain the verdict and there is nothing to indicate that the jury were not governed by the evidence in reaching the verdict rendered.
Affirmed. Petition for a writ of habeas corpus denied.
WHITEFIELD, ELLIS, TERRELL AND BROWN, J.J., concur.
BUFORD, C.J., AND HUTCHISON, Circuit Judge, dissent.
DAVIS, J., disqualified.